David Newbern, Justice. The issue presented here is whether a tort claim against Union County and the Union County Medical Center which is owned and run by the county was erroneously dismissed upon appeal from the county judge to the circuit court. We hold the circuit court properly dismissed the claim, and thus the decision is affirmed.  Ark. Stat. Ann. § 12-2901 (Repl. 1979) makes the county immune from tort liability for the acts of its agents and employees. Realizing she could not sue the county initially in the circuit court, the appellant presented her claim to the county judge pursuant to Ark. Stat. Ann. § 17-702 (Repl. 1980). The county had not provided a means for settling tort claims against it as is authorized, but not required, by Ark. Stat. Ann. § 12-2902 (Repl. 1979).  Upon denial of her claim by the county judge, the appellant sought a de novo review in the circuit court in accordance with Ark. Stat. Ann. § 27-2006 (Repl. 1979) which provides that the circuit court “. . . shall proceed to try all such appeals de novo as other cases at law. . . .” In his appellant review, the circuit judge held the provisions of § 12-2901 immunized the county from the appellant’s tort claim. The circuit court thus did, in the de novo review, exactly as it would have had to do if the case had been brought “as other cases at law.” We find no error. Affirmed. Purtle, J., not participating.